Citation Nr: 0202901	
Decision Date: 03/27/02    Archive Date: 04/04/02	

DOCKET NO.  01-08 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to automobile adaptive equipment.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from November 1967 to 
November 1970.

This matter arises from a March 2001 decision rendered by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Columbia, Missouri, that denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  In December 2001, the Board 
remanded the case to the RO for further action.  That was 
accomplished, and the case was returned to the Board in March 
2002 for further appellate consideration.


FINDING OF FACT

The power cover sought by the veteran for his pick-up truck 
bed is not automobile adaptive equipment, and is not 
medically necessary to assist the veteran in operating his 
vehicle consistent with safety and to satisfy the applicable 
standards of licensure of the proper licensing authorities.


CONCLUSION OF LAW

The criteria for entitlement to adaptive equipment for a 
power cover for the bed of the veteran's pick-up truck have 
not been met.  38 U.S.C.A. §§ 3902, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.808 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The  veteran was issued a 

statement of the case in July 2001 which informed him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  He has not indicated 
that there is additional evidence that should be reviewed in 
conjunction with this claim.  Thus, the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The veteran also was given an 
opportunity to submit additional evidence in support of his 
claim.  The record indicates that all relevant facts have 
been properly developed and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

The veteran is claiming entitlement to a power cover for his 
pick-up truck bed that would protect his wheelchair from bad 
weather.  In this regard, the Secretary of Veterans Affairs 
shall provide or assist in providing each eligible person the 
adaptive equipment needed to ensure that such eligible person 
will be able to operate an automobile or other conveyance in 
a manner consistent with such person's own safety and the 
safety of others.  38 U.S.C.A. §§ 3901, 3902 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.808.  The term "adaptive 
equipment" includes, but is not limited to, power steering, 
power brakes, power window lifts, power seats, and special 
equipment necessary to assist the eligible person into and 
out of the automobile or other conveyance.  Such term also 
includes any modification of the size of the interior space 
of the automobile or other conveyance if needed because of 
the physical condition of such person in order for such 
person to enter or operate the vehicle.  See 38 U.S.C.A. 
§ 3901(2).  The equipment must be part of or added to a 
conveyance to make it safe for use by the claimant and to 
assist him or her in meeting the applicable standards of 
licensure of the proper licensing authority.  The term also 
includes such items of equipment as the Chief Medical 
Director or his designee may deem necessary in an individual 
case.  See 38 C.F.R. § 3.808(e) (emphasis added).  It is 
within this context that the facts in this case must be 
examined.  

The facts are not in dispute, and are as follows.  The 
veteran is service connected, and entitled to special monthly 
compensation under 38 U.S.C.A. § 1114(p), for amputation of 
both upper extremities and the left lower extremity, among 
other things.  His disabilities ostensibly entitle him to an 
automobile or other adaptive equipment.  See 38 U.S.C.A. 
§ 3901.  In February 2001, the veteran submitted an 
application for a power lift to allow him to place his 
wheelchair in and out of his pick-up truck bed.  He also 
applied for a power cover for his pick-up truck bed so as to 
protect his wheelchair from bad weather.  The VAMC approved 
the application for a power lift for the veteran's 
wheelchair, but denied that part of his application 
pertaining to a power cover for his pick-up truck bed.

The question for Board consideration is whether, as a factual 
matter, a power cover for the veteran's pick-up truck bed for 
any reason qualifies as adaptive equipment.  As previously 
discussed, to so qualify, the equipment must either (1) make 
it safe for use by the claimant and assist him in meeting the 
applicable standards of licensure of the proper licensing 
authority, or (2) be specified as ordinarily necessary to 
accommodate the veteran's qualifying disabilities.  In this 
case, the veteran's disabilities meet the basic eligibility 
requirements for automobile adaptive equipment.  However, the 
specific equipment applied for, i.e., a power cover for the 
bed of his pick-up truck, does not make it safe or safer for 
the veteran to operate his vehicle, and it does not assist 
him in meeting the applicable standards of licensure of the 
proper licensing authority.  Nor is it ordinarily necessary 
in that it in any way accommodates the veteran's qualifying 
disabilities.  Given this, and because the Chief Medical 
Director, in his discretion, has deemed this equipment 
unnecessary in this particular case, there is no basis upon 
which to predicate a grant of the benefit sought.  In effect, 
the veteran has requested a benefit, the granting of which 
exceeds the Board's authority.  In this regard, the Board is 
bound in its decisions by the 

regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department.  Because the veteran has failed to state a claim 
for which relief can be granted with regard to his 
application for a power cover for the bed of his pick-up 
truck, his appeal must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 
Because the law, rather than the facts in this case, is 
controlling, the doctrine of resolving doubt in the veteran's 
favor is not for application.  See Ferguson v. Principi, 273 
F. 3d 1072 (Fed. Cir. 2001) (the statute, 38 U.S.C. 
§ 5107(b), only requires that the Board "consider" all the 
evidence and material of record; the benefit of the doubt 
provision only applies where there is an approximate balance 
of positive and negative evidence). 


ORDER

Entitlement to special adaptive equipment in the form of a 
power cover for the bed of the veteran's pick-up truck is 
denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



